UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03931 CLIPPER FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS  CLIPPER FUNDSM Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (98.44%) CONSUMER DISCRETIONARY – (4.95%) Automobiles & Components – (3.47%) Harley-Davidson, Inc. $ 35,289,867 Retailing – (1.48%) Bed Bath & Beyond Inc.* 262,500 15,043,875 Total Consumer Discretionary 50,333,742 CONSUMER STAPLES – (19.95%) Food & Staples Retailing – (18.34%) Brazil Pharma S.A., 144A(Brazil)*(a) 810,000 6,031,113 Costco Wholesale Corp. 1,495,591 122,788,021 CVS Caremark Corp. 57,619,922 186,439,056 Food, Beverage & Tobacco – (0.79%) Diageo PLC(United Kingdom) 422,584 8,057,246 Household & Personal Products – (0.82%) Procter & Gamble Co. 8,281,318 Total Consumer Staples 202,777,620 ENERGY – (6.96%) Canadian Natural Resources Ltd.(Canada) 70,794,588 Total Energy 70,794,588 FINANCIALS – (50.74%) Banks – (1.60%) Commercial Banks – (1.60%) SKBHC Holdings LLC*(b) 4,824,753 Wells Fargo & Co. 473,300 11,415,996 16,240,749 Diversified Financials – (31.04%) Capital Markets – (7.87%) Ameriprise Financial, Inc. 367,469 14,463,580 Bank of New York Mellon Corp. 48,071,677 Goldman Sachs Group, Inc. 73,100 6,911,605 Julius Baer Group Ltd.(Switzerland) 316,400 10,573,504 80,020,366 Consumer Finance – (10.51%) American Express Co.(c) 106,836,541 Diversified Financial Services – (12.66%) Cielo S.A.(Brazil) 199,971 4,456,208 Oaktree Capital Group LLC, Class A, 144A(a) 100,471,500 RHJ International(Belgium)*(d) 23,782,701 128,710,409 315,567,316 Insurance – (18.10%) Multi-line Insurance – (5.97%) Loews Corp.(c) 60,697,440 Property & Casualty Insurance – (7.66%) Berkshire Hathaway Inc., Class A* 729 77,857,200 Reinsurance – (4.47%) Transatlantic Holdings, Inc. 937,800 45,502,056 184,056,696 Total Financials 515,864,761 1 CLIPPER FUNDSM Schedule of Investments - (Continued) September 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) HEALTH CARE – (4.47%) Pharmaceuticals, Biotechnology & Life Sciences – (4.47%) Merck & Co., Inc. 1,063,900 $ Roche Holding AG - Genusschein(Switzerland) 66,000 Total Health Care INDUSTRIALS – (6.58%) Commercial & Professional Services – (6.58%) Iron Mountain Inc. 2,113,800 Total Industrials INFORMATION TECHNOLOGY – (4.79%) Semiconductors & Semiconductor Equipment – (1.86%) Texas Instruments Inc. 711,300 Software & Services – (1.48%) Microsoft Corp. 603,229 Technology Hardware & Equipment – (1.45%) Hewlett-Packard Co. 657,800 Total Information Technology TOTAL COMMON STOCK – (Identified cost $942,437,808) SHORT-TERM INVESTMENTS – (1.45%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $8,158,054 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $8,321,160) $ 8,158,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $6,613,028 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $6,745,260) 6,613,000 TOTAL SHORT-TERM INVESTMENTS – (Identified cost $14,771,000) Total Investments – (99.89%) – (Identified cost $957,208,808) – (e) Other Assets Less Liabilities – (0.11%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $106,502,613 or 10.48% of the Fund's net assets as of September 30, 2011. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $4,824,753 or 0.47% of the Fund’s net assets as of September 30, 2011. (c) A portion of these securities is pledged to cover unfunded capital commitments at September 30, 2011.Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of September 30, 2011, unfunded capital commitments amounted to $9,115,621. 2 CLIPPER FUNDSM Schedule of Investments - (Continued) September 30, 2011 (Unaudited) (d) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended September 30, 2011.The aggregate fair value of the securities of affiliated companies held by the Fund as of September 30, 2011, amounts to $23,782,701.Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, 2010 Gross Additions Gross Reductions Shares September 30, 2011 Dividend Income RHJ International − $− (e) Aggregate cost for federal income tax purposes is $967,525,049.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the closing bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 3 CLIPPER FUNDSM Schedule of Investments - (Continued) September 30, 2011 (Unaudited) Value Measurements - (Continued) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – Energy – – Financials Health care – Industrials – – Information technology – – Short-term securities – – Total Investments $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended September 30, 2011: Investment Securities: Beginning balance $ Increase in unrealized depreciation ) Net purchase (sales) Ending balance $ Increase in unrealized depreciation during the period on Level 3 securities still held at September 30, 2011 $ ) The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CLIPPER FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:November 29, 2011
